Citation Nr: 1139441	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the Sioux Falls, South Dakota RO.  

The Veteran was afforded a hearing before the Decision Review Officer (DRO) at the RO on December 2, 2008.  A transcript of the hearing is associated with the claims file.  The Veteran was also afforded a hearing before a DRO at the RO on January 12, 2010 with respect to his claim of entitlement to a TDIU.  A transcript of the hearing is associated with the claims file.  

In a March 2010 statement, the Veteran withdrew the issue of entitlement to a disability rating in excess of 30 percent for service-connected left eye central retinal vein occlusion and retinopathy.  As such, the issue is no longer on appeal.  38 C.F.R. § 20.204.

The issue of entitlement to a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran has exhibited disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and flat affect.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, the United States Court of Appeals for Veterans' Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

Finally, the duty to assist the Veteran also has been satisfied in this case.  The service treatment records as well as VA treatment records, private treatment records, and Social Security Administration (SSA) records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  In a February 2010 correspondence from the Veteran, he noted that his representative had all his records.  To clarify the Veteran's statement, the RO telephoned the Veteran and asked if there were any additional records to submit.  The Veteran stated that the private treatment records received by the RO were the last records submitted in consideration of his claim.  Moreover, in addition to obtaining all relevant medical records, VA afforded the Veteran VA examinations in March 2007 and March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate as the examiners performed mental status examinations, considered the Veteran's statements, and the examiners provided the medical information addressing the rating criteria with respect to the Veteran's service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





LAW AND ANALYSIS

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been rated as 30 percent disabling for his service-connected PTSD.   

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Initially, the Board observes that the Veteran has been diagnosed with mood disorder and depressive disorder.  Although the March 2009 VA examiner noted that the depression was related to his diabetes mellitus, there are also complaints of depression as related to his PTSD.  Therefore, the Board will consider all psychiatric symptoms when adjudicating the claim of entitlement to a higher initial disability rating for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 50 percent for the entire appeal period.  

A private February 2005 psychiatric evaluation shows that the Veteran was friendly, cooperative, and pleasant throughout the consultation process.  He was appropriately dressed and had good hygiene and grooming.  He presented wearing eyeglasses but denied having any sensory deficits.  The Veteran displayed a limited range of emotions.  His mood was depressed and his affect was flat.  His thought process was logical and the form and content of his expressed thought was appropriate.  He was fully oriented.  He denied having a history of hallucinations, delusions, and/or paranoia.  His attention and concentration appeared normal.  He accurately reproduced a simple drawing from memory.  He was able to accurately immediately recall three familiar objects as well as recall all three after a ten minute interval.  He denied any current suicidal ideation.  He appeared to have limited insight into his own difficulties.  The examining physician listed a diagnosis of mood disorder due to diabetes and PTSD.  He was assigned a GAF score of 65.  The examiner explained that the Veteran's psychological difficulties would likely lead to him experiencing minimal work-related problems that would interfere with his ability to function appropriately in a low stress/employment setting appropriately accommodating to his documented physical limitations.  His presentation suggested that he would have no difficulties interacting with others or adapting to various and new work-related and social environments.  He demonstrated no difficulties related to his ability to understand and remember instruction, sustain concentration, or persisting in tasks.  

In a June 2005 VA treatment record, the Veteran reported ongoing relationship difficulties and that he was not interested in anything.  His concentration was off and his depression was getting worse.  The report listed a diagnosis of PTSD and the Veteran was assigned a GAF score of 50.  

In a July 2006 VA treatment record, the Veteran reported struggles with his marriage and was assigned a GAF score of 55.  

The August 2006 VA treatment record shows that the Veteran reported forgetfulness, irritability with his wife, and no intimacy with his wife for two years.  It was noted that the Veteran had a flat affect and moderately depressed manner.  It was noted that he had distant relationships with his three children.  He was assigned a GAF score of 55.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he had distressing recollections from his service in Vietnam in that he experienced and witnessed events which caused him distress in thinking that he would be killed.  He reported having served three tours of duty in Vietnam during the Vietnam War.  The Veteran stated that he had three children and had fairly close contact with his daughter but not with his two sons.  He reported a fairly good marriage currently with some limited social outlets.  On examination, he denied experiencing delusions and hallucinations.  His eye contact and interaction during the session were completely within normal limits.  He had no suicidal or homicidal thinking.  His orientation to person, place, time, and situation was intact.  He had good attention and concentration but reported some memory loss as he said that he forgets things.  He reported no obsessive or ritualistic behaviors which interfered with his routine activities.  He reported no panic or anxiety attacks.  He reported no impaired impulse control except for some anger problems with verbal outbursts.  His sleep impairment consisted of some difficulties getting to sleep and reported getting about 6 hours of sleep per night.  It was noted that the Veteran was only considered to be mildly depressed at present.  He experienced detachment from others and trouble with relationships as evidenced by his three marriages.  He had irritability and anger.  The examiner explained that he had significant impairment in his social, marital, occupational, and other areas in that he has had 3 marriages, difficulties in his work, and difficulties socially.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60 as evidenced by moderate difficulty in marital and occupational functioning.  

In a January 2008 mental health note, the Veteran reported that he noticed a gradual decline in memory.  He had occasional intrusive memories of traumatic events in the service about two times per week.  The Veteran's concentration was decreased.  He denied having suicidal or homicidal ideation, intent, or plan.  He denied having any auditory or visual hallucinations or paranoid ideation.  Objectively, the Veteran was alert and pleasant.  There was no looseness of associations or flight of ideas.  His affect was constricted.  The assessment was listed as PTSD and depression, NOS.  The GAF was listed as a 57.  

In a September 2008 mental health note, the Veteran reported that he had periods of frustration and that he was sleeping okay.  He denied having any suicidal or homicidal ideation, intent or plan.  He stated that his concentration was not very good.  He denied having auditory, visual or olfactory hallucinations or paranoid ideation.  He denied having panic attacks.  Objectively, the Veteran was alert and pleasant.  He was neatly dressed and groomed.  There was no looseness of associations or flight of ideas.  The affect was constricted.  He denied having suicidal or homicidal ideation.  He had no active psychotic symptoms.  He was grossly oriented to person, place, and time.  Insight and judgment are intact.  

The Veteran was afforded a VA examination in March 2009.  The examiner reviewed the claims file.  The Veteran was asked whether his PTSD interfered with his employability status.  He stated that the big reason why he felt he was unemployable was due to an incarceration that occurred in the 1980s.  He stated that he was convicted of attempted child molestation and was sentenced to eight years but served four and a half years.  The Veteran explained that he was a registered sex offender in Arizona, but was not registered in South Dakota and felt that this really affected his chance at getting jobs.  He also stated that he had a lot of depression which interfered with his ability to work.  He reported experiencing occasional flashbacks.  He avoided crowds and was untrusting of others.  He felt that he was not competent to do the work that he used to do as a tool and die maker because his eyes cannot focus correctly.  He stated that he was easily discouraged and gets upset easily.  He reported a lot of problems with concentration and attention.  At times, he had hopeless, helpless, and worthless thoughts, but no suicidal thoughts or self-harm thoughts.  He denied any real problems with anger but stated he had irritability at times.  He denied any problems with auditory or visual hallucinations.  On examination, the Veteran had intermittent eye contact and speech that was appropriate in rate and rhythm.  He appeared to have good hygiene.  Mood appeared neutral with mood congruent and a slightly restricted affect.  His thoughts appeared clear, logical and goal-oriented.  He denied any suicidal or self-harm thoughts.  He also denied any homicidal thoughts or psychosis.  He reported having somewhat of a depressed mood, as well as feeling discouraged at times.  Insight and judgment appeared fair.  Immediate, recent, and remote memory appeared grossly intact.  He was able to give dates for specific incidents such as Pearl Harbor.  It was noted that he has a very supportive wife.  The examiner listed a diagnosis of PTSD, chronic, mild and depressive disorder, secondary to diabetes mellitus.  The examiner stated that he believed the Veteran was still suffering from PTSD and that he was also suffering from depression that is at least as likely related to his diabetes mellitus.  In regard to employability in the viewpoint of his PTSD and depression, he felt that the Veteran could probably work, but due to his physical limitations, he was unsure if the Veteran would be able to.  The examiner noted that the problems do cause some marital stress and at times interferes with his daily work habits, as well.  

In a January 2010 statement, the Veteran stated that believed his PTSD was under rated.  He explained that his wife said he cries out in his sleep.  

Initially, the Board recognizes that the Veteran's service-connected PTSD has resulted in symptoms of depressed mood, chronic sleep impairment, suspiciousness, and complaints of memory loss.  The foregoing symptoms are contemplated by the currently assigned 30 percent disability rating.

However, the medical evidence of record also shows that the Veteran's PTSD symptomatology matches some of the criteria for a 50 percent disability rating.  In this respect, the evidence shows that the Veteran has demonstrated a restricted or flat affect.  The August 2006 VA treatment record noted that the Veteran had a flat affect.  In addition, the January 2008 and September 2008 mental health notes show that the Veteran's affect was constricted.  The record also indicates that the Veteran has disturbances of motivation and mood.  The Veteran has consistently reported experiencing depression.  In the March 2009 VA examination report, the Veteran stated that he experiences a lot of depression and this interferes with his ability to work.  The Veteran has also reported that he does not feel like doing anything and that his concentration has decreased.  Furthermore, the evidence suggests that the Veteran has difficulty maintaining effective relationships.  Although the Veteran is still married, he has reported marital difficulties and limited social interaction with others.  He has described the relationship with his children as "distant."  The Board observes that the March 2009 VA examiner listed the Veteran's PTSD as mild.  However, in considering all of the medical evidence of record, the Board finds that the Veteran's PTSD is more appropriately considered as "moderate."  Although the Veteran does not meet all the criteria for a 50 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, in resolving the benefit of the doubt in favor of the Veteran, a higher initial disability rating of 50 percent is granted for the entire appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b).

However, the Board finds that the evidence does not warrant an initial disability rating in excess of 50 percent.  Although it is evident that the Veteran experiences social isolation, depression, impaired concentration, and perhaps difficulty adapting to stressful circumstances, the overall medical evidence of record shows that the Veteran does not meet the majority of symptoms listed for a 70 percent disability rating.  The Veteran has not exhibited suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships.  Indeed, although the Veteran has marital difficulties, he is still married and the March 2009 VA examination report noted that the Veteran had a very supportive wife.  Thus, the Board finds that the overall disability picture is more akin to the criteria for the 50 percent disability rating.  See Diagnostic Code 9411.

The Board further observes that the next higher disability rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology approximates a 100 percent disability rating.  In this regard, there is no evidence that he has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.

In this case, the Veteran has been assigned GAF scores ranging from 50 to 65.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Nevertheless, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the rating criteria for a 70 percent rating under Diagnostic Code 9411 or the majority of the symptoms listed in the GAF scale for serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Board is aware that the symptoms listed under the 70 percent disability rating and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings associated with the reported GAF scores, shows that the Veteran's PTSD symptoms more nearly approximate a moderate occupational and social impairment, and do not equal or more nearly approximate the criteria for a higher disability rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his PTSD symptoms are more severe than the current disability rating reflects.   The Veteran stated that he is "100 percent disabled."  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, the Board finds that the medical evidence of record is more persuasive with respect to whether the Veteran's PTSD warrants a higher disability rating in accordance with the schedular criteria.  The VA examiners noted the Veteran's reported symptoms and performed mental status examinations which show that the Veteran's disability does not warrant an initial disability rating in excess of 50 percent.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board has also considered referral for extra-schedular consideration. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders, but the Veteran simply does not exhibit those symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  Indeed, the Veteran has largely related his inability to work regarding his status as a registered sex offender and his inability to see out of his left eye.  Although it is undisputed that the PTSD may affect the Veteran's employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 50 percent, but no more, for service-connected PTSD is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted in the Introduction, the Veteran has asserted that he is entitled to service connection for a heart disorder, an issue that has not yet been adjudicated by the RO.  In addition, during the January 2010 DRO hearing, the Veteran testified that he believed he was unemployable largely due to his heart disorder in addition to his service-connected disabilities.  

Since a favorable decision on the issue concerning service connection for a heart disorder would have an impact as to the resolution of the claim for entitlement to a TDIU, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer appellate consideration of the claim for a TDIU.  

As the TDIU claim is being deferred pending adjudication of the claim for entitlement to service connection for a heart disorder, the Board finds that the Veteran should also be afforded a new VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing the March 2009 VA examination report, the Board finds that the examination is inadequate with respect to whether the Veteran is unemployable due to his service-connected disabilities.  The VA examination report noted that the Veteran was rated as 30 percent disabling for PTSD, 20 percent disabling for diabetes mellitus, and 10 percent for degenerative arthritis of the spine.  The examiner performed a physical examination of the Veteran and determined that the Veteran had no service-connected disability that would preclude all gainful employment.  However, it is not clear as to whether the examiner considered the Veteran's service-connected central retinal vein occlusion and retinopathy when providing the opinion.  The Veteran has contended that his service-connected central retinal vein occlusion and retinopathy affects his employability as he is unable to see out of the eye.  Thus, the Veteran should be afforded a new VA examination to address whether the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the claim concerning entitlement to service connection for a heart disorder.   If the issue is denied, the Veteran is reminded that to vest the Board with jurisdiction, a timely notice of disagreement must be filed, and a timely substantive appeal must be filed after the RO issues a statement of the case.               38 C.F.R. §§ 20.201, 20.202 (2011).

2.  Following the above development, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


